NO. 07-07-0405-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                      JUNE 17, 2008

                          ______________________________

                        LEE OLIVER BROUSSARD, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

          FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

                  NO. 43230; HONORABLE LAYNE WALKER, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               ABATEMENT AND REMAND


       Appellant Lee Oliver Broussard appeals from an order denying post-conviction DNA

testing. The clerk’s record was filed on November 16, 2007. A supplemental clerk’s record

was filed on May 5, 2008.


       Neither the clerk’s record nor the supplemental clerk’s record contains a certification

by the trial court of appellant’s right of appeal under Texas Rule of Appellate Procedure

25.2(d). Rule 25 requires the trial court to enter such a certification “each time it enters a
judgment of guilt or other appealable order.” Tex. R. App. P. 25.2(a)(2). Courts have

required certification of the right to appeal orders denying post-conviction DNA testing.

See, e.g., Rodriguez v. State, 153 S.W.3d 245 (Tex.App.–El Paso 2004), aff’d No. 08-04-

00178-CR, 2005 WL 2313637 (Tex.App.–El Paso Sept. 22, 2005) (mem. op., not

designated for publication); Lopez v. State, 114 S.W.3d 711 (Tex.App.–Corpus Christi

2003, no pet.). Following the plain language of Rule 25.2, we find certification is required

here.


        Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. On remand, the trial court shall utilize whatever means necessary to

secure a Certification of Defendant’s Right of Appeal in compliance with Texas Rule of

Appellate Procedure 25.2(d), regarding appellant’s appeal of the trial court’s denial of his

request for post-conviction DNA testing.         This certification must comply with the

requirements effective September 1, 2007. Once executed, the certification shall be

included in a supplemental clerk’s record and filed with this Court on or before July 14,

2008.


        It is so ordered.




                                                  Per Curiam




Do not publish.

                                             2